On August 3, 2000, the Department of Health of the State of New York (hereinafter the DOH) announced that there would be a temporary moratorium on the processing of certain nursing home “establishment and construction” applications. After the petitioners were advised that their amended application was subject to the moratorium, they commenced the instant proceeding seeking, inter alia, to invalidate the moratorium, *739and to compel the appellant, who is the Commissioner of the DOH, to continue processing its amended application. The Supreme Court granted the petition, declared, inter alia, that the appellant acted arbitrarily and capriciously in imposing the moratorium, and directed the appellant to continue processing the amended application.
For the reasons stated in Matter of Urban Strategies v Novello (297 AD2d 745 [decided herewith]), the petition should have been denied, and the proceeding dismissed.
The petitioners’ remaining contentions are without merit.
In light of the representations made by the Assistant Solicitor General at oral argument of this appeal, we direct the appellant to submit to the State Hospital Review and Planning Council (hereinafter the SHRPC) the methodology in question, on or before the latest date for it to be considered at the December 5, 2002, meeting of the SHRPC. Florio, J.P., S. Miller, Crane and Mastro, JJ., concur.